United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James A. Bruni, pro se
Office of the Solicitor, for the Director

Docket No. 13-2157
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated May 1, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he is entitled to
compensation for wage loss from November 30, 2012 to January 15, 2013.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 52-year-old damage estimator, filed a claim Form CA-1 for traumatic injury
on November 30, 2012, alleging that he sustained a right foot infection after sand penetrated the
skin on his right foot. OWCP accepted the claim for right great toe cellulitis.
On February 28, 2013 appellant submitted a Form CA-7 requesting compensation for
wage loss for the period November 30, 2012 to January 15, 2013.
By letter to appellant dated March 15, 2013, OWCP requested additional factual and
medical evidence to establish disability for work during the entire period claimed, including
medical documentation to establish that he either had medical treatment or was unable to work as
a result of his work injury for all dates claimed. It advised him that he had 30 days to submit the
requested information.
Appellant submitted a blank Form CA-20 and numerous hospital records from
November 27 and 30, 2012. The hospital records noted that he was seen in the emergency room
on that day. Appellant was diagnosed with cellulitis of the foot and received wound care. It was
noted that he could return to work in one week. The signatures on these records are illegible.
By decision dated May 1, 2013, OWCP denied appellant’s claim for compensation for
wage loss for November 30, 2012 to January 15, 2013.
LEGAL PRECEDENT
It is the employee’s burden of proof to establish disability during the period of time for
which wage-loss compensation is claimed. The term “disability” is defined by implementing
regulations as “the incapacity, because of an employment injury, to earn the wages the employee
was receiving at the time of injury. It may be partial or total.”2 The Board has long held that
whether a particular injury causes an employee disability for employment is a medical question
which must be resolved by competent medical evidence.3
ANALYSIS
OWCP accepted a claim for right foot cellulitis. It asked appellant to submit medical
evidence to support the periods of disability claimed. Appellant, however, did not provide a
probative, rationalized medical opinion establishing that he was disabled for work due to the
accepted right foot cellulitis for the period November 30, 2012 through January 15, 2013.4
To establish entitlement to compensation, an employee must establish through competent
medical evidence that disability from work resulted from the employment injury.5 The Board
2

20 C.F.R. § 10.5 (f).

3

See Donald E. Ewals, 51 ECAB 428 (2000).

4

William C. Thomas, 45 ECAB 591 (1994).

5

Supra note 3.

2

will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow an employee to self-certify their disability and entitlement to
compensation.6 Appellant has the burden to demonstrate his disability for work based on
rationalized medical opinion evidence. The issue of whether a claimant’s disability is related to
an accepted condition is a medical question which must be established by a physician who, on
the basis of a complete and accurate factual and medical history, concludes that the disability is
causally related to employment factors and supports that conclusion with sound medical
reasoning.7 There is no such evidence in this case. While appellant submitted hospital records
dated November 30, 2012 which diagnosed great toe cellulitis and noted that he could return to
work in one week, there is no medical explanation provided as to why his accepted condition
would disable him from work for any period of time.
Appellant has thus failed to submit such evidence which would indicate that his right foot
cellulitis condition caused any wage loss for any periods. Because he has not provided a
rationalized opinion supporting his disability for work for the period in question, OWCP
properly denied his claim for wage-loss compensation.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for wage loss from November 30, 2012 through January 15, 2013.

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Howard A. Williams, 45 ECAB 853 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

